Exhibit 10.1

Execution Version

FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “First
Amendment”) dated as of July 1, 2015, among Zynga Inc. (the “Borrower”), the
Lenders party hereto and Morgan Stanley Senior Funding, Inc., as Administrative
Agent. Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined herein shall have the respective meanings provided to such
terms in the Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders and Morgan Stanley Senior Funding, Inc., as
Administrative Agent, are parties to that certain Amended and Restated Revolving
Credit Agreement, dated as of June 20, 2013 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
and

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

 

I. Amendment to Credit Agreement.

The definition of “Change in Control” appearing in Section 1.1 of the Credit
Agreement is hereby restated in its entirety as follows:

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the Securities and
Exchange Commission thereunder), other than the Permitted Holders, of Equity
Interests in the Borrower representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in the
Borrower (or such Person); or (b) persons who were (i) directors of the Borrower
on the Restatement Effective Date, (ii) nominated by the board of directors of
the Borrower or (iii) appointed or approved by directors that were directors of
the Borrower on the Restatement Effective Date or directors nominated as
provided in the preceding clause (ii), ceasing to occupy a majority of the seats
(excluding vacant seats) on the board of directors of the Borrower.”

 

II. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this First Amendment, the
Borrower hereby represents and warrants that:

(a) no Default or Event of Default exists as of the First Amendment Effective
Date (as defined below), both immediately before and immediately after giving
effect to this First Amendment; and

(b) all of the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the First Amendment Effective Date, both immediately before and
immediately after giving effect to this First Amendment, except that (i) the
representations and warranties contained in Section 3.4(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to



--------------------------------------------------------------------------------

clauses (a) and (b), respectively, of Section 5.1 of the Credit Agreement and
(ii) to the extent that such representations and warranties specifically refer
to an earlier date, they are true and correct in all material respects as of
such earlier date.

2. This First Amendment is limited precisely as written and shall not be deemed
to (i) be a waiver of or a consent to the modification of or deviation from any
other term or condition of the Credit Agreement or the other Loan Documents or
any of the other instruments or agreements referred to therein, or
(ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Loan Documents or any of the other instruments or
agreements referred to therein.

3. This First Amendment may be executed in any number of counterparts (including
by way of facsimile or other electronic transmission) and by the different
parties hereto on separate counterparts, each of which counterparts when
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A complete set of counterparts shall be
lodged with the Borrower and the Administrative Agent.

4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

5. This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i) the Borrower and the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or other electronic transmission) the same to White & Case
LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: Binoy Dharia
(facsimile number: 212-354-8113 / e-mail address: bdharia@whitecase.com); and

(ii) the Borrower shall have paid to the Administrative Agent (or its applicable
affiliate) all fees, costs and expenses (including, without limitation,
reasonable legal fees and expenses) payable to the Administrative Agent (or its
applicable affiliate) to the extent then due and invoiced.

6. This First Amendment shall constitute a “Loan Document” for purposes of the
Credit Agreement and the other Loan Documents.

7. The Credit Agreement and each of the other Loan Documents, as specifically
amended by this First Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

8. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.

9. From and after the First Amendment Effective Date, solely for purposes of
determining U.S. withholding Taxes imposed under FATCA, the Administrative Agent
and the Borrower agree to treat (and the Lenders hereby authorize the Borrower
and the Administrative Agent to treat) the Commitments as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

ZYNGA INC. By:

/s/ David Lee

Name: David Lee Title: CFO



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Lender By:

/s/ Stephen B. King

Name: Stephen B. King Title: Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO THE AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ZYNGA INC., THE
LENDERS PARTY HERETO AND MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE
AGENT NAME OF INSTITUTION: GOLDMAN SACHS BANK USA By:

/s/ Michelle Latzoni

    Name: Michelle Latzoni     Title: Authorized Signatory

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO THE AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ZYNGA INC., THE
LENDERS PARTY HERETO AND MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE
AGENT NAME OF INSTITUTION: BANK OF AMERICA, N.A. By:

/s/ Karina Skuggedal

    Name: Karina Skuggedal     Title: Vice President

Signature Page to First Amendment